DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 7, it is unclear to which “the elementary modules” this limitations is referring, as there are previously recited two types of elementary modules. Then, because of this conflict, dependent claims are also being affected as detailed below.
In line 8, as per line 7, it is unclear to which “the elementary modules” it is referring.
In line 8, “the articulations” lacks of antecedent basis as there is only recited “an articulation” in line 6.

In line 15, it is unclear to which “the angle of inclination” it is referring. There are previously recited other angles of inclination.

For claim 2:
In line 3, it is then unclear to which “the elementary modules” it is referring.

For claim 3:
In line 2, it is unclear whether it should be “the two elementary modules” as per claim 2.
In line 2, it is unclear whether it should be “the flexible strip” as per claim 2.
In line 3, it is unclear whether it should be “the relative movement” as per claim 2.
In line 3, it is then unclear to which “the elementary modules” it is referring.

For claim 4:
In line 4, it is unclear to which “the supports” it is referring.

For claim 5:
In line 3, it is then unclear to which “the elementary modules” it is referring.

For claim 9:
In lines 1-2, “the flexible resistive sensors” lacks of antecedent basis.

For claim 11:
In line 2, “the flexible resistive sensors” lacks of antecedent basis.
In line4, “the flexible strips” is in plural, thus it lacks of antecedent basis as there is previously recited a single “flexible strip”.
In line 5, it is unclear to which “flexible resistive sensors” it is referring.

For claim 12:
In line 3, it is then unclear to which “the elementary modules” it is referring.
In line 6, “the effect” lacks of antecedent basis.
In line 7, “the two concerned” lacks of antecedent basis.

For claim 13:
In line 2, it is unclear to which “the two elementary modules” it is referring.

For claim 16:
In line 4, “the same” lacks of antecedent basis.
In line 5, “the supports” lacks of antecedent basis.

For claim 17:
In line 5, it is unclear to which “the near-infrared” it is referring.
In line 6, “the center” lacks of antecedent basis.
In line 6, it is unclear to which “the elementary module” it is referring.

In line 7, it is unclear to which “the elementary module” it is referring.

For claim 21:
In line 1, it is unclear whether this claim is an independent or dependent claim. If an independent claim, then incorporate all of the limitations of claim 1.
In lines 2-3, “the spatial coordinate” lacks of antecedent basis.
In lines 4 and 6, “on the other hand” lacks of antecedent basis. Additionally, it seems to be an indefinite term.
In line 8, “the measurements” lacks of antecedent basis.
In line 11, “the measurement data” lacks of antecedent basis.

For claim 24:
In line 2, it is unclear to which “the two elementary modules” it is referring.
In line 6, “the same column” lacks of antecedent basis.

For claim 26:
In line 1, it is unclear whether this claim is an independent or dependent claim. If an independent claim, then incorporate all of the limitations of claims 1 and 21.

For claim 30:
In line 2, “the generation” lacks of antecedent basis.

For claims 2-30:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann et al. (US Patent Application Publication No. 2014/0275891) in view of Mahfouz et al. (US Patent Application Publication No. 2012/0029345).

Regarding claim 1, Muehlemann teaches a physiological sensor for near-infrared spectroscopy at different depths (Fig. 1 and 4), said physiological sensor integrating [(optical sources 202 [abstract | Paragraphs 67, 85, 106]) and near-infrared photosensitive receivers (optical detectors 204 [abstract | Paragraphs 67, 85, 106]), wherein each elementary module is connected to at least one adjacent elementary module by means of an articulation configured for a relative movement between the elementary modules (each of the modules is hinged to an adjacent one by hinges, thus articulations, as shown in Fig. 13A [Paragraph 172]) according to several angles of inclination (Figs. 30 shows different angles of inclination for the sensors [Paragraph 350]), wherein the elementary modules are assembled at least by means of the articulations and form an [(then, all of the sensors form a spread of sensors as shown for Fig. 30 in view of Fig. 2 [Paragraphs 336]) configurable between:
a planar configuration according to a main plane in which each articulation has a zero angle of inclination with respect to said main plane (the spread is planar as shown in Fig. 30A), and
a set of curved conformations in which at least one of the articulations has a non- zero angle of inclination with respect to said main plane (the spread is configurable to be curved as in Fig. 30B); and
Although not explicitly recited about optoelectronic components and said physiological sensor comprising elementary modules each provided with at least one optoelectronic component, Muehlemann discloses that the implemented detectors perform light absorption measurements at different wavelengths (similar to what an optoelectronic component does) [Paragraph 65]. Hence, a person having ordinary skills in the art would recognize that Muehlemann also considers optoelectronic components.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that Muehlemann is considering optoelectronic components for the purpose of transmitting and receiving data at different wavelengths.
However, Muehlemann does not explicitly mention wherein each articulation between two elementary modules is coupled to an angle sensor configured for a measurement of the angle of inclination between the two elementary modules.
Mahfouz teaches, in a similar field of endeavor of medical systems, the following:
wherein each articulation between two elementary modules is coupled to an angle sensor configured for a measurement of the angle of inclination between the two elementary modules (it is disclosed a system which determines and measure angle of inclination for its articulations joining elementary modules [Paragraph 95]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Muehlemann) by measuring angles of inclination (as taught by Mahfouz) for the purpose of determining injuries accurately (Mahfouz – Paragraph 9).

Regarding claim 2, Muehlemann further teaches the physiological sensor according to claim 1, wherein at least one articulation between two elementary modules is a flexible articulation comprising a flexible strip configured for a relative movement between the elementary modules by bending of the flexible strip (different types of strips are implementing as articulations for the movement of modules [Paragraph 82]).

Regarding claim 3, Muehlemann further teaches the physiological sensor according to claim 2, wherein each articulation between two elementary modules is a flexible articulation comprising a flexible strip configured for a relative movement between the elementary modules by bending of the flexible strip 

Regarding claim 4, Muehlemann further teaches the physiological sensor according to claim 3, wherein each elementary module comprises a rigid or flexible support on which at least one optoelectronic component is disposed (flexible or rigid supports for the elementary modules [Paragraph 82]), and the flexible strip of the flexible articulation between two elementary modules is connected between the supports of said two elementary modules (thus being connected by the supports as in Fig. 31 [Paragraphs 82, 158]).

Regarding claim 17, Muehlemann further teaches the physiological sensor according to claim 1, wherein each elementary module comprises at least one optoelectronic component selected from the emitters and the receivers and disposed according to at least one of the following arrangements: at least one emitter and at least one receiver; at least two emitters of signals in distinct lengths in the near-infrared; at least one emitter disposed at the center of the elementary module and at least one receiver disposed at the periphery of the elementary module; at least one emitter disposed at the center of the elementary module and several receivers disposed at the periphery around said emitter; at least one emitter and no receiver; at least one receiver and no emitter (different types of sensors being selected for the emitters and/or receivers [Paragraph 67]).

Regarding claim 18, Muehlemann further teaches the physiological sensor according to claim 1, wherein, in the planar configuration of the optoelectronic spread, the elementary modules are distributed into several rows and into several columns orthogonal to the rows (as shown in Fig. 30, the sensors being disposed in several rows and columns).

Regarding claim 19, Muehlemann further teaches the physiological sensor according to claim 1, wherein each elementary module comprises a rigid or flexible support, on which at least one optoelectronic component is disposed, and each support comprises two opposite and parallel longitudinal edges, and two opposite and parallel transverse edges, and each articulation links two transverse edges contiguous to two adjacent respective supports, namely two longitudinal edges contiguous to two adjacent respective supports (since the sensors in Fig. 30 are disposed by rigid or flexible, and support in Fig. 15 are for the sensors, a person having ordinary skills in the art would recognize that this support comprises different edges [Paragraph 66]).

Regarding claim 20, Muehlemann further teaches the physiological sensor according to claim 1, wherein, in the planar configuration of the optoelectronic spread, each articulation between two elementary modules is an articulation pivoting about an axis of articulation extending in the main plane (each of the modules is hinged to an adjacent one by hinges, thus articulations, as shown in Fig. 13A [Paragraph 172]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 11, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633